Citation Nr: 1133007	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to August 1979.  He also served in the U.S. Air Force Reserve in the 1990s and 2000s, including, in relevant part, a verified period of active duty for training (ACDUTRA) from November 1, 2000, to November 30, 2000, a verified period of inactive duty for training (INACDUTRA) from February 8, 2003, to February 9, 2003, and a verified period of ACDUTRA from June 6, 2003 to June 20, 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from two rating decisions dated in October 2002 and September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's claims for service connection for prostate cancer and for a bilateral eye disorder.  

In June 2004, the Veteran was scheduled to provide testimony at a videoconference hearing before a Veterans Law Judge; however, in the same month, he, through his representative, filed a motion to reschedule the hearing for good cause, which was granted.  The hearing was subsequently rescheduled for November 2004, but the Veteran failed to report for the hearing.  No reason has been provided by the Veteran or his representative regarding his failure to report for the November 2004 hearing.  Thereafter, in August 2009, the Veteran submitted another statement requesting a videoconference hearing.  See statement in support of claim dated in August 2009.  

In this regard, when the Veteran fails to appear for a scheduled hearing, and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (2010).  Additionally, no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

Here, the Veteran was initially scheduled for a videoconference hearing in June 2004, for which he submitted a written statement showing good cause for a postponement of that hearing.  However, he subsequently failed to report for his rescheduled hearing in November 2004 without indicating any good cause for his failure to report to the scheduled hearing.  In his most recent statement in August 2009 requesting another hearing, he again failed to specify any reason for his failure to report to the scheduled hearing in November 2004, indicating only that he "believe[s] that a hearing is in order."  See statement in support of claim dated in August 2009.  In addition, the claims folder reveals that the Veteran received a notice letter with respect to the November 2004 videoconference hearing.  In this respect, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, without any good cause shown and with a lack of cooperation with the VA on the Veteran's part, there is no reason to schedule the Veteran for yet a third hearing before a Veterans Law Judge.   

This matter was previously before the Board in July 2006, at which time it was remanded for further evidentiary development.  The case returned to the Board in August 2009, at which time it was again remanded for compliance with directives set out in the July 2006 Board remand.  The case has again been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is medical evidence of a diagnosis of prostate cancer.

2.  There is no competent evidence that the Veteran's prostate cancer is related to his active service or to his period of ACDUTRA.

3.  There is no medical evidence of a current diagnosis of bilateral eye disorder for which service connection may be granted.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A bilateral eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2002, July 2003, and September 2006.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the September 2006 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, the additional Dingess notice was provided after issuance of the initial AOJ decisions in October 2002 and September 2003.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing initial VCAA notice in July 2002 and July 2003, followed by subsequent VCAA and Dingess notice in September 2006, the RO readjudicated the claims in SSOCs dated in July 2009 and January 2011.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service personnel records (SPRs), service treatment records (STRs), and pay records from Defense Finance and Accounting Service (DFAS).  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted statements in support of his claims.  Additionally, the VA has provided the Veteran with VA examinations in connection with his claim for service connection for a bilateral eye disorder.  

The RO also attempted to obtain additional STRs during the Veteran's period of active duty and his period of service in the Air Force Reserve.  However, it was met with a negative response in January 2010.  Thus, all efforts have been exhausted, and further attempts would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board thus finds no basis for further pursuit of these records.  

There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2009 remand.  Specifically, the RO was instructed to request via DPRIS and DFAS any information concerning the Veteran's Air Force Reserve service to ascertain specific dates of duty for all periods of ACDUTRA and INACDUTRA from February 2000 through February 2001, and from February 2002 through February 2003.  The RO also was to request from a previous June 2009 VA examiner an addendum concerning whether the Veteran's bilateral eye disorder is related to his military service or any period of ACDUTRA or INACDUTRA in 2000.  In this respect, the RO obtained pay records from DFAS and SPRs, and associated these records with the claims file.  Further, the Veteran was provided a VA examination in April 2010.  The Board finds that the April 2010 VA examination report substantially complies with the Board's August 2009 remand directives as the VA examiner responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service- connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including malignant tumors).  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty (AD) and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA means, among other things, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


A.  Prostate Cancer

In this case, the Veteran asserts that his prostate cancer resulted from his military service, including in-service treatment he received for enlarged prostate.  See, e.g., statement dated in October 2003.

As already discussed, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, an August 2003 letter from M. F. Darson, M.D., indicated that the Veteran was diagnosed with prostate cancer and underwent a radical retropubic prostatectomy on February 10, 2003.  He had a convalescent period of eight weeks, and was back to work by the date of the letter.  Thus, the evidence of record confirms that the Veteran has had prostate cancer during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Consequently, the determinative issue is whether this condition is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  It is in this critical respect that the Veteran's claim fails.    

Initially, a review of the Veteran's STRs reveals no evidence of diagnosis of, or treatment for, prostate cancer, problems with the prostate, or symptomatology thereof, despite the Veteran's assertions that he was treated for enlarged prostate during service.  Significantly, periodic and separation examinations also do not note any problems with the Veteran's prostate.  Thus, the Board must find that the STRs, as a whole, provide negative evidence against this claim, as they show neither complaints nor evidence of any prostate problems.  

Post-service, there is no medical evidence of any prostate problems until February 2003, when the Veteran received a diagnosis of prostate cancer and underwent a radical retropubic prostatectomy.  As such, the Federal Circuit Court has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

With regard to continuity of symptomatology, as already mentioned, there is no evidence of diagnosis or treatment for prostate cancer until February 2003, years after the Veteran's separation from active duty.  There also is no evidence that the  Veteran received continuous treatment for his prostate through the years.  Thus, the Board also finds that there is no evidence of non-chronic prostate cancer in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.    

As to a nexus between the Veteran's prostate cancer and his active military service, no medical evidence supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, none of the post-service medical records associated with the claims file, including the August 2003 letter from his treating physician, links the Veteran's prostate cancer to service; they are simply silent as to the etiology of his prostate cancer.  

There also is no evidence that the Veteran was serving a period of ACDUTRA when he was diagnosed with prostate cancer.  The evidence of record also shows that the Veteran was not serving a period of ACDUTRA when he underwent his prostatectomy on February 10, 2003.

Thus, the Board finds that post-service medical records, as a whole, provide negative evidence against the Veteran's prostate cancer claim. 

The Board emphasizes that, although the Veteran is competent to state that he has experienced symptoms of prostate cancer, he is not competent to render an opinion as to the medical etiology of the disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Bilateral Eye Disorder

In this case, the Veteran contends that he currently has a bilateral eye disorder that resulted from his military service.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination dated in April 2007 failed to find any eye disorder.  Another VA examination in June 2009 found refractive error and presbyopia.  Finally, a recent VA examination in April 2010 also found the eyes to be normal upon examination.  The April 2010 VA examiner indicated that the bilateral eye disorder alleged by the Veteran referred to the need for bifocal eyeglasses.  

In this regard, VA regulations specifically prohibit service connection for congenital or developmental defects, including refractory errors of the eyes, unless such defect was subjected to a superimposed disease or injury that created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  Refractory errors of the eye include such eye disorders as myopia, presbyopia and astigmatism.  See M21-1MR, Part III, Subpart iv, 4.B.10.d; McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991) 

Therefore, the Veteran's refractive error and presbyopia cannot be service-connected absent evidence of aggravation.  The record, however, is negative for evidence of refractive error or presbyopia during the Veteran's period of active service, and his periods of ACDUTRA and INACDUTRA.  In-service and Reserve examinations also reveal no evidence of refractive error or presbyiopia.  His service records thus are negative for evidence of aggravation of refractive error or presbyopia by a superimposed disease or injury in service.

Additionally, the Board notes treatment for blepharitis OS (left eye) on November 6, 2000, which appears to be during one of the Veteran's periods of ACDUTRA, as mentioned above.  However, no subsequent treatment for blepharitis is shown by the evidence of record; therefore, it appears to have been resolved.  Additionally, as already discussed, recent VA examinations have found no eye disorder.

Thus, absent evidence of a current disability, service connection cannot be granted for a bilateral disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to state that he has symptoms of an eye disorder over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 53.




ORDER

Service connection for prostate cancer is denied.

Service connection for a bilateral eye disorder is denied.






____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


